The plaintiff correctly contends that, since it was seeking *558only equitable relief, and not money damages, it was not required to serve a notice of claim under Education Law § 3813 (1) (see Kahn v New York City Dept. of Educ., 79 AD3d 521, 522 [2010]; Matter of Yagan v Bernardi, 256 AD2d 1225 [1998]; Ruocco v Doyle, 38 AD2d 132, 133-134 [1972]).
The Supreme Court did not improvidently exercise its discretion in denying that branch of the plaintiffs motion which was to convert the action to a declaratory judgment action. There is only one form of civil action (see CPLR 103 [a]), so there is no need to convert this action in order for the plaintiff to seek declaratory relief (cf. CPLR 3025 [b]; Lucido v Mancuso, 49 AD3d 220, 222 [2008]).
The Supreme Court properly denied that branch of the plaintiff’s motion which was for summary judgment on the complaint, as the plaintiff failed to establish its prima facie entitlement to judgment as a matter of law (see Ashley Homes of Long Is., Inc. v County of Suffolk, 58 AD3d 772, 773 [2009]; Creative Kids Enrichment, LLC v Yorktown Off. Warehouse, LLC, 41 AD3d 416, 417 [2007]).
The plaintiff’s remaining contentions are without merit. Rivera, J.P, Covello, Florio and Lott, JJ., concur.